Citation Nr: 1121896	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a navicular fracture, right wrist (major).

2.  Entitlement to a rating in excess of 10 percent for residuals, medial meniscus tear, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for an increased rating for his right wrist and left knee disabilities in August 2005.  The Veteran was sent a letter in September 2005 notifying him that the RO asked for him to be scheduled for a VA examination and that the medical facility would contact him about when and where to report for the examination.  The letter informed the Veteran that if he failed to report for the exam VA might have to deny his claim or he might be paid less than he otherwise would.  The Veteran was scheduled for a VA examination; however, the letter notifying the Veteran of the time and place of the examination was returned as undeliverable with no forwarding address.  The Veteran failed to report for his examination.  Subsequent correspondence that was sent to the Veteran was also returned as undeliverable.  The Veteran's claim was denied because, absent the examination, there was no evidence upon which to evaluate the current severity of the Veteran's right wrist and left knee disabilities.  In an informal hearing presentation the Veteran's representative argued that the Veteran never received notice of his VA examination and requested that an additional attempt be made to contact the Veteran.  It appears that updated contact information for the Veteran was provided subsequent to the issuance of the statement of the case (SOC) in this matter.

Therefore, this case will be remanded to give the Veteran another opportunity to appear for a VA examination in support of his claim.  The Veteran is reminded that he has a duty to keep VA apprised of his current address, and that if he fails to appear for the rescheduled examination without good cause his claim will be decided without it.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the current severity of his right wrist and left knee disabilities.  Notice of the time and place of the examination should be sent to the Veteran's address of record.  A copy of the notification letter should be associated with the claims file.  If the Veteran fails to report for the examination, this should be documented in the claims file.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  'The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


